Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10, 12-14, 16, and 21-26 are pending.  Claims 11, 15, and 17-20 have been canceled.  Note that, Applicant’s amendment and arguments filed 3/28/22 have been entered.  
Applicant’s election without traverse of Group I, claims 1-12 and 16-19 in the reply filed on March 28, 2022, is acknowledged.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 28, 2022.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 11/30/21 have been withdrawn:
The rejection of claims 1-12 and 16-19 under 35 U.S.C. 102(a)(1) as being anticipated by Jacques Kamiel Thoen et al (US 6,548,473), has been withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to instant claim 25, the specification, as originally filed, provides no basis for “1:5”.  Thus, this is deemed new matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 12, 16, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Boutique et al (US 2017/0166846).
Boutique et al teach a multi-compartment water-soluble unit that includes a water-soluble film, where a first composition includes a solid composition and a second compartment includes a liquid composition.  See Abstract.  The term solid includes powders, granules, particules, solids, etc., and the term liquid includes liquids, gel, paste, dispersion, etc.  See paras. 33-36.  The solid composition may comprise a cleaning active such as bleach, enzymes, surfactant, polymers, chelants, perfumes, or a mixture thereof.  The solid may contain any further cleaning ingredients.  See paras. 40-45.   The second compartment may contain a variety of actives such as surfactants, polymers, perfumes, bleaches, enzymes, etc., wherein the composition may contain any further adjunct ingredients.  See paras. 60-63.  The second composition, the first composition, or any combination thereof may contain a chelating agent in amounts from at least 25% by weight, preferably at least 40% by weight, and includes HEDP, citric acid, a citrate salt, etc.  See paras. 93-99.  The composition may contain a variety of surfactants such as anionic surfactants, nonionic surfactants, etc.  See paras. 103-108.  The multi-compartment has a weight ratio of the first compartment to the second compartment of about 1:1 to about 1:25.  See claim 3.  
Boutique et al do not teach, with sufficient specificity, a water-soluble article containing a first part, a second part, a buffer system, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a water-soluble article containing a first part, a second part, a buffer system, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Boutique et al suggest a water-soluble article containing a first part, a second part, a buffer system, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claims 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques Kamiel Thoen et al (US 6,548,473).
Thoen et al teach a detergent table containing a compressed solid body portion and at least one non-compressed solid body portion, wherein at least one portion contains at least one detergent active, wherein the ratio of the non-compressed portion to the compressed portion is from about 1:50 to about 4:1 by area.  See Abstract.  The detergent tablets are preferably between 15 grams and 110 grams in weight and the weight ratio of the compressed portion to the non-compressed portion is generally greater than 1:1.  See column 4, lines 1-65.  The compressed and noncompressed portion may contain detergent actives such as builders, dispersant polymers, surfactants, bleaching agents, etc.  The noncompressed portion may contain particulates, such as powders or granules.  The portions may contain various components which may have different densities.  See column 7, lines 1-60.  A coating layer which may be polyvinyl acetate, polyethylene glycol, etc., may be used to encapsulate (i.e., wrap), the detergent tablet.  See columns 9 and 10.  Detergent surfactants may be used in amounts from 0.5 to about 50% by weight and include nonionic, anionic surfactants, etc.  See column 14, lines 30-69.  Builders may be used in amounts from about 1% to about 80% by weight and include citric acid, sodium citrate, etc.  See columns 24-26.  Thoen et al exemplify tablets in which the compressed portion is compressed at a pressure of 13 KN/cm2.  Specifically, Thoen et al teaches tablets containing a compressed portion containing 1.5% nonionic surfactant, 12% sodium perborate, etc., and a noncompressed portion containing 6% citric acid, 40% citrate, etc., wherein the noncompressed portion is encapsulated with a coating layer, and wherein the ratio of A:B is 2:1 and has a total weight of 27 grams.  See column 56, lines 1-69.  
Thoen et al do not teach, with sufficient specificity, a water-soluble article containing a first part, a second part, a buffer system, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a water-soluble article containing a first part, a second part, a buffer system, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Thoen et al suggest a water-soluble article containing a first part, a second part, a buffer system, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boutique et al (US 2017/0166846) as applied to claims 1-8, 10, 12, 16, and 21-26 above, and further in view of Brooker et al (US 2006/0172910).
Boutique et al are relied upon as set forth above.  However, Boutique et al do not teach the specific weight of the unit dose product as recited by the instant claims.  
Brooker et al teach a machine cleaner product in the form of a water-soluble single- or multi-compartment pouch.  See Abstract.  The total weight of the pouch is from about 10 to about 30 grams.  See para. 28.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the pouch as taught by Boutique et al to have a total weight, for example, of 15 grams, with a reasonable expectation of success, because Brooker et al teach the formulation of a similar unit dose article at a weight of 15 grams and further, Boutique teaches the formulation of a wide variety of pouches with different ingredients.  
Response to Arguments
With respect to the rejection of the instant claims using Thoen et al, Applicant states that the present invention is directed to a unit dose cleaning product for cleaning an automatic dishwasher, while Thoen et al teach a detergent tablet for cleaning dishware or for laundry cleaning.  Additionally, Applicant states that the instant claims require that the cleaning product is encapsulated in a water-soluble film while Thoen et al teach that a coating layer may be used to attach the compressed portion to the non-compressed, non-encapsulating portion of the tablet; the coating layer does not enclose the composition of the tablet in Thoen et al.  
In response, note that, the Examiner asserts that “for cleaning and/or caring for an automatic dishwasher” as recited by the preamble is merely an intended use of the claimed composition and is not read as a patentable limitation.  Note that, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states, for example, the purpose or intended use for the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.  See MPEP 2111.02.  The Examiner asserts that the broad teachings of Thoen et al suggest compositions which are capable of cleaning and/or caring for an automatic dishwashing because Thoen et al teach compositions containing the same components in the same amounts as recited by the instant claims.  
Additionally, Thoen et al clearly teach the use of coating layer, which may be polyvinyl acetate, polyethylene glycol, etc., and embodiments wherein the coating layer may be used to encapsulate (i.e., wrap), the detergent tablet (See columns 9 and 10 of Thoen et al); the Examiner asserts that coating the whole tablet as clearly taught by Thoen et al would clearly fall within the scope of “the composition encapsulated in a water-soluble wrapping” as recited by the instant claims.  Thus, the Examiner asserts that the teachings of Thoen et al are sufficient to render the claimed invention obvious under 35 USC 103.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/
June 27, 2022